                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION
                                 IN ADMIRALTY


 In the matter of the Complaint of       ) Civil Action No.: 2:18-cv-02396-DCN
 MORAN ENVIRONMENTAL                     )
 RECOVERY, LLC, as the owner of          ) PLAINTIFF-IN-LIMITATION’S MOTION
 the vessel “Miss June” and her          )    TO COMPEL CLAIMANT PENNY J.
 engines, tackle, appurtenances, etc.    )         BARNETT, AS PERSONAL
                                         )   REPRESENTATIVE OF THE ESTATE
 For exoneration from, or limitation of, )  OF EDWARD BARNETT, TO RESPOND
 liability.                              )   TO FIRST INTERROGATORIES AND
                                         )   FIRST REQUEST FOR PRODUCTION
                                         )
TO: CHRISTOPHER J. MCCOOL, ESQUIRE, AND BROOKLYN A. O’SHEA,
         ESQUIRE, ATTORNEYS FOR CLAIMANT PENNY J. BARNETT, AS
         PERSONAL REPRESENTATIVE OF THE ESTATE OF EDWARD BARNETT:

       Pursuant to Fed. R. Civ. P. 26 and 37, Plaintiff-in-Limitation MORAN

ENVIRONMENTAL RECOVERY, LLC (hereinafter “MER” or “Plaintiff-in-Limitation”), by

and through its undersigned attorney, moves this Honorable Court for an Order compelling

Claimant PENNY J. BARNETT, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF

EDWARD BARNETT (hereinafter “Barnett Estate” or “Claimant”) to respond to:

       A. Respond to MER’s First Set of Interrogatories to Barnett Estate dated February 21,

           2019 (Exhibit A); and

       B. Respond to MER’s First Set of Requests for Production dated February 21, 2019

           (Exhibit B).

       The basis for this Motion to Compel is that Plaintiff-in-Limitation MER has not received

from Claimant Barnett Estate any responses or documents to the discovery specified by items A

and B above.




                                               1
                        DISCOVERY RESPONSES AND
                    AMENDED SCHEDULING ORDER SOUGHT

1.   On February 21, 2019 Plaintiff-in-Limitation’s counsel served a First Set of Interrogatories

     and First Request for Production of Documents on Claimant Barnett Estate’s counsel of

     record via U.S. Mail as evidenced by the Certificates of Service attached as Exhibit C and

     Exhibit D. To date, Claimant Barnett has failed to respond to Plaintiff-in-Limitation's

     discovery within the time allowed by Fed. R. Civ. P. 33 and 34 or request that Plaintiff-in-

     Limitation agree to an extension of time for Claimant Barnett Estate’s responses to

     Defendant's discovery as allowed by Fed. R. Civ. P. 29.

2.   More than thirty (30) days, plus five (5) days mailing time, have elapsed since the service of

     Plaintiff-in-Limitation's discovery on February 21, 2019.

3.   Plaintiff-in-Limitation's counsel has communicated with Claimant Barnett Estate's counsel

     pursuant to Fed. R. Civ. P. 37 regarding the lack of responses, and Claimant Barnett Estate

     has failed to respond. (See emails dated December 18, 2019, FRCP Rule 11 correspondence

     dated January 10, 2020, and email dated February 7, 2020, attached hereto as Exhibits E, F

     & G).

                                   SUPPORTING MEMORANDUM

       Rule 37(a), Fed. R. Civ. P., provides, inter alia, as follows:

          (a) Motion for an Order Compelling Disclosure or Discovery.

                  (1) In General. On notice to other parties and all affected persons, a
             party may move for an order compelling disclosure or discovery. The motion
             must include a certification that the movant has in good faith conferred or
             attempted to confer with the person or party failing to make disclosure or
             discovery in an effort to obtain it without court action.

                  (2) Appropriate Court. A motion for an order to a party must be made
             in the court where the action is pending. A motion for an order to a nonparty
             must be made in the court where the discovery is or will be taken.


                                                 2
                 (3) Specific Motions.

                  (A) To Compel Disclosure. If a party fails to make a disclosure required
               by Rule 26(a), any other party may move to compel disclosure and for
               appropriate sanctions.

                  (B) To Compel a Discovery Response. A party seeking discovery may
               move for an order compelling an answer, designation, production, or
               inspection. This motion may be made if:

                         (i)     a deponent fails to answer a question asked under Rule 30
                                 or 31;
                                   …

                         (iii)   a party fails to answer an interrogatory submitted under
                                 Rule 33; or

                         (iv)    a party fails to produce documents or fails to respond that
                                 inspection will be permitted—or fails to permit
                                 inspection—as requested under Rule 34.

Fed. R. Civ. P. 37(a).

    The requested discovery is relevant and necessary to the defense of the Claim asserted by

the Barnett Estate and is proportional to the needs of the case. Accordingly, the Plaintiff-in-

Limitation respectfully requests an Order which compels the Claimant Barnett Estate to fully and

completely respond to Plaintiff-in-Limitation's discovery requests, in compliance with the

Federal Rules of Civil Procedure, and awarding any costs or fees mandated by such Rules.

                                           CONCLUSION

       Based upon the foregoing Motions and attached exhibits, Plaintiff-in-Limitation,

therefore, respectfully requests that the Court issue an Order compelling Claimant Barnett Estate

to fully and completely respond to Plaintiff-in-Limitation's First Set of Interrogatories and First

Request for Production of Documents, as specifically requested in this Motion and for such

other relief under Rule 37, FRCP, as the Court deems appropriate.

       PLEASE BE PRESENT TO DEFEND IF SO MINDED.


                                                   3
                                                     Respectfully submitted,

                                                     TECKLENBURG & JENKINS, LLC


                                                     s/Paul F. Tecklenburg
                                                     Paul F. Tecklenburg (Fed. ID #3702)
                                                     Rivers T. Jenkins, III (Fed. ID #5631)
                                                     P.O. Box 20667
                                                     1819 Meeting Street Road, Ste. 150 (29405)
                                                     Charleston, SC 29413
                                                     Telephone: (843) 534-2628
                                                     Facsimile: (843) 534-2629
                                                     Email: pft@tecklaw.net
                                                             rtj@tecklaw.net
                                                     ATTORNEYS FOR MORAN
                                                     ENVIRONMENTAL RECOVERY, LLC,
                                                     PLAINTIFF-IN-LIMITATION
Charleston, South Carolina
April 8, 2020


                                       CERTIFICATION

       Counsel, by this signature, confirms good-faith attempt to resolve the foregoing motion

pursuant to Fed. R. Civ. P. 37 and Local Rule 7.02, to no avail.


                                                     s/ Paul F. Tecklenburg             __
                                                     Paul F. Tecklenburg (Fed. ID #3702)
                                                     P.O. Box 20667
                                                     1819 Meeting Street Road, Ste. 150 (29405)
                                                     Charleston, SC 29413
                                                     Telephone: (843) 534-2628
                                                     Facsimile: (843) 534-2629
                                                     Email: pft@tecklaw.net
                                                     ATTORNEYS FOR MORAN
                                                     ENVIRONMENTAL RECOVERY, LLC,
                                                     PLAINTIFF-IN-LIMITATION




                                                4
